Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 (333-148460) pertaining to the 1999 Share Option Plan, 2000 Share Option Plan, Israel 2003 Share Option Plan and2007 Share Incentive Planof Lumenis Ltd. of our report dated April6, 2010 with respect to the consolidated financial statements of Lumenis Ltd. included in the annual report on Form20-F of Lumenis Ltd. for the year ended December31, 2009. /s/ Kost Forer Gabbay & Kassierer KOST FORER GABBAY & KASIERER A Member of Ernst & Young Global Tel Aviv, Israel April 6, 2010
